Exhibit 10.1

 

CONSULTING AGREEMENT

THIS AGREEMENT (this "Agreement"), is made and entered into as of the 1st day of
July, 2008, by and between ABITIBIBOWATER Inc. (the "Corporation") and
John W. Weaver (the "Executive").

WITNESSETH:

WHEREAS, the Executive is retiring as the Executive Chairman and as an employee
of the Corporation effective as of June 30, 2008; and

WHEREAS, the Executive has acquired significant experience in connection with
the business of the Corporation and has agreed to make his services available to
the Corporation from time to time; and

WHEREAS, the Corporation desires that the Executive provide certain consulting
services to the Corporation during the Term (hereinafter defined) and in
accordance with the provisions hereinafter set forth; and

WHEREAS, pursuant to a Memorandum of Agreement (the "Termination Agreement")
between the Corporation and the Executive being executed concurrently herewith,
the Executive has agreed, inter alia, to be a Director and the Non-Executive
Chairman of the Corporation for the period therein set forth.

NOW THEREFORE, the parties hereby agree as follows:

1.    Consulting Services.

During the nine (9) month period beginning July 1, 2008 and ending March 31,
2009 (the "Term"), the Executive shall function in an advisory and consulting
capacity to the Corporation and shall assume and perform during normal business
hours after reasonable notice from the Corporation such advisory and consulting
responsibilities and duties as may be requested by the President and Chief
Executive Officer of the Corporation from time to time during the Term hereof.
Without in any manner limiting the generality of the foregoing, the Corporation
shall have the right to call upon the services of the Executive in connection
with special confidential projects for up to eight (8) working days during each
month of the Term hereof.

2.    Consulting Fees.

In consideration for the services to be performed by the Executive hereunder,
the Corporation shall pay the Executive on the last day of each month during the
Term a consulting fee of $40,000 per month. The Executive's right to receive
such monthly fee shall terminate in the event of the Executive's death or
disability prior to the expiration of the Term or in the event of any breach or
default by the Executive hereunder or under the Termination Agreement which is
not rectified within five (5) days following receipt of written notice. This
Agreement and the Termination Agreement set forth all amounts to which the
Executive is entitled in consideration for his consulting services as well as
all services rendered to the Corporation as Non-Executive Chairman and Director
of the Corporation.

 

--------------------------------------------------------------------------------

-2-

The Corporation shall reimburse the Executive for reasonable business expenses
incurred in performing services hereunder, provided that such expenses are
incurred and accounted for in accordance with the policies and procedures
established from time to time by the Corporation.

3.    Non-Competition.

The Executive acknowledges that he is bound by the non-compete provisions more
fully set forth in the Termination Agreement .

4.    Confidential Information.

The Executive acknowledges that he is bound by the confidentiality provisions
more fully set forth in the Termination Agreement.

5.    Termination.

In the event the Executive (i) engages in an act of material dishonesty, fraud,
embezzlement, or breach of trust against the Corporation or an act which he knew
to be in violation of his duties to the Corporation (including the unauthorized
disclosure of confidential information) or (ii) materially breaches this
Agreement and such breach is not remedied within five (5) days after written
notice hereof by the Corporation or (iii) is in default under the Termination
Agreement or any other agreement between the Executive and the Corporation, the
Corporation shall be entitled to terminate this Agreement and the consulting
relationship established hereby, immediately upon the giving of written notice
of the Executive of such termination specifying the grounds therefor. After the
effective date of termination, the Corporation shall have no further obligations
under this Agreement, except to pay the amounts due the Executive hereunder as
of such effective date.

6.    Independent Contractor.

In performing services under this Agreement, the Executive shall be acting as an
independent contractor and not as an employee or agent, and the Executive shall
not be considered an employee of the Corporation within the meaning or the
application of any federal, provincial, state or local laws or regulations, nor
shall the Executive be entitled to seek compensation, exercise any right or seek
any benefits accruing to regular employees of the Corporation. The Executive
understands and agrees that the Corporation will not withhold from the fees
payable to the Executive hereunder any sums for income tax, unemployment
insurance, social security or any other withholdings, and that all such amounts
are the Executive's sole responsibility. The Executive shall not have any right,
power or authority to create, and shall not represent to any person that he has
the power to create, any obligation, express or implied, on the Corporation's
behalf without the express prior written consent of the Corporation.

7.    Entire Agreement.

This Agreement constitutes the entire agreement between the parties hereto
pertaining to the subject matter hereof. No amendment or waiver of this
Agreement shall be binding unless executed in writing by both parties hereto.

8.    Choice of Law.

This Agreement shall be governed and interpreted in accordance with the laws of
the Province of Québec and the courts of the Province of Québec shall be the
sole and proper forum with respect to any suits brought with respect to this
Agreement. The present Agreement has been drafted in English at the request of
the Executive. La présente entente a été rédigée en anglais à la demande de
l'employé.

 

--------------------------------------------------------------------------------

-3-

9.    Binding on Successors.

This Agreement shall be binding upon and shall enure to the benefit of the
respective successors and assigns of the Parties hereto but subject to the
express provisions hereof. If the Executive should die while any amounts are
still required to be paid to the Executive hereunder notwithstanding such death,
all such amounts shall, unless otherwise provided herein, be paid in accordance
with the terms of this Agreement to the Executive's estate.

10.    Notices.

Any notice or other communication required or permitted to be given hereunder
shall be in writing and shall be given by prepaid first-class mail, by facsimile
or other means of electronic communication or by hand-delivery as hereinafter
provided. Any such notice or other communication, if mailed by prepaid
first-class mail at any time other than during a general discontinuance of
postal service due to strike, lockout or otherwise, shall be deemed to have been
received on the fourth business day following the sending, or if delivered by
had shall be deemed to have been received at the time it is delivered to the
applicable address noted below either to the individual designated below or to
an individual at such address having apparent authority to accept deliveries on
behalf of the addressee. Notice of change of address shall also be governed by
this section. In the event of a general discontinuance of postal service due to
strike, lock-out or otherwise, notices or other communications shall be
delivered by hand or sent by facsimile or other means of electronic
communication and shall be deemed to have been received in accordance with this
section. Notices and other communications shall be addressed as follows:

If to the Executive:

John W. Weaver
8241 Residence Court
Amelia Island, Florida 32034

If to the Corporation:

AbitibiBowater Inc.
1155, Metcalfe Street, Suite 800
Montréal (Québec) H3B 5H2

Attention:  James T. Wright
Telecopier:  (514) 394 2394

or to such other address as either Party may communicate by written notice to
the other.

 

--------------------------------------------------------------------------------

-4-

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

 

 

 

 

 

ABITIBIBOWATER INC.

 

 

/s/ John W. Weaver

by

/s/ Togo D. West, Jr.

 

JOHN W. WEAVER

 

The Honorable Togo D. West, Jr.

 

 

 

Chairman of Human Resources & Compensation Committee

                    ABITIBIBOWATER INC.

 

    by

/s/ James T. Wright

     

James T. Wright

Senior Vice-President

Human Resources

  